Name: Commission Implementing Decision (EU) 2016/775 of 18 May 2016 on the benchmark to allocate greenhouse gas emission allowances free of charge to aircraft operators pursuant to Article 3f(5) of Directive 2003/87/EC of the European Parliament and of the Council (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: environmental policy;  deterioration of the environment;  air and space transport
 Date Published: 2016-05-19

 19.5.2016 EN Official Journal of the European Union L 128/10 COMMISSION IMPLEMENTING DECISION (EU) 2016/775 of 18 May 2016 on the benchmark to allocate greenhouse gas emission allowances free of charge to aircraft operators pursuant to Article 3f(5) of Directive 2003/87/EC of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2003/87/EC of the European Parliament and of the Council of 13 October 2003 establishing a scheme for greenhouse gas emission allowance trading within the Community and amending Council Directive 96/61/EC (1), and in particular Article 3f(5) thereof, Whereas: (1) Article 3f of Directive 2003/87/EC establishes a special reserve for the allowances to be set aside for certain aircraft operators. (2) An additional special reserve has been established pursuant to Article 5 of Commission Implementing Decision 2014/389/EU (2) taking into account the accession of Croatia to the Union. (3) The benchmark to be used to allocate allowances free of charge to aircraft operators whose applications were submitted to the Commission in accordance with Article 3f(4) of Directive 2003/87/EC by 30 June 2016 should be set out, both for the special reserve established by Article 3f of Directive 2003/87/EC and for the special reserve created pursuant Article 5 of the Implementing Decision 2014/389/EU. (4) In both cases, the benchmark calculation based on the submitted applications resulted in an annual allocation per tonne-kilometre greater than the annual allocation per tonne-kilometre to aircraft operators under Article 3e(4) of Directive 2003/87/EC. The benchmark under Article 3e(3)(e) of Directive 2003/87/EC as set out by Commission Decision 2011/638/EU (3), also applies to the additional special reserve established pursuant to Article 5 of Implementing Decision 2014/389/EU taking into account the accession of Croatia to the Union by virtue of point (ix) of Section 10(I)(1)(a) of Annex V to the Act of Accession of Croatia. (5) In accordance with Article 3f(6) of Directive 2003/87/EC, the benchmark for allocating greenhouse gas emission allowances free of charge to aircraft operators pursuant to Article 3f(5) of Directive 2003/87/EC is to remain the one that is used for free allocation under Article 3e(4) and established by Decision 2011/638/EU, HAS ADOPTED THIS DECISION: Article 1 1. The benchmark to be used to allocate allowances free of charge to aircraft operators pursuant to Article 3f of Directive 2003/87/EC for the period from 1 January 2013 to 31 December 2020 shall be 0,000642186914222035 allowances per tonne-kilometre per year. 2. The benchmark to be used to allocate allowances free of charge to aircraft operators pursuant to Article 3f of Directive 2003/87/EC for the purpose of Article 5 of the Implementing Decision 2014/389/EU for the period from 1 January 2014 to 31 December 2020 shall be 0,000642186914222035 allowances per tonne-kilometre per year. Article 2 Calculations relating to a number of allowances to be allocated in accordance with the benchmarks set out in Article 1 shall be rounded down to the nearest allowance. Article 3 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 18 May 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 275, 25.10.2003, p. 32. (2) Commission Implementing Decision 2014/389/EU of 23 June 2014 on additional historical aviation emissions and additional aviation allowances to take into consideration the accession of Croatia to the European Union (OJ L 183, 24.6.2014, p. 135). (3) Commission Decision 2011/638/EU of 26 September 2011 on benchmarks to allocate greenhouse gas emission allowances free of charge to aircraft operators pursuant to Article 3e of Directive 2003/87/EC of the European Parliament and of the Council (OJ L 252, 28.9.2011, p. 20).